Relator files a motion for rehearing and contemporaneously with it an application for a writ of habeas corpus. In his said application for a writ of habeas corpus he for the first time alleges in substance that relator was originally convicted before a Justice of the Peace who was disqualified by reason of interest in the result of the trial; that after said conviction said cause was appealed to the County Court where he was again convicted and which judgment of conviction he alleges to be void because the County Judge was disqualified to try said cause and that the judgments of conviction in both the Justice Court and the County Court were void. The application for writ of habeas corpus is sworn to but there is no statement of facts in the record which shows the truth of the matters therein alleged. The allegations of such a petition do not prove themselves and are not evidence. Branch's P. C., Sec. 237; Ex parte Naill, 59 Tex.Crim. Rep.. We cannot assume the truth of the facts alleged in a petition on an original application for habeas corpus. Presumptions are not indulged against the validity of the judgments of a court of record. The County Court had the right and power to hear and determine the particular matter and the power to render the judgment which it is alleged was rendered. Appellant's propositions being supported only by ex parte allegations present nothing for review.
Believing that a correct disposition was made of the case in the original opinion filed herein, appellant's motion for rehearing is overruled.
Overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 366